Citation Nr: 0925057	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-31 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
the residuals of lung cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that granted service connection for the residuals of 
lung cancer and assigned an initial 10 percent rating, 
effective September 2, 2004.  In February 2006, the Veteran 
notified the RO that he had relocated to Florida.  
Jurisdiction of his claim was transferred to the St. 
Petersburg, Florida RO. 

In June 2007, the Veteran testified before the Board at a 
hearing that was held at the RO.  In January 2008, the Board 
remanded the claim for additional development. 


FINDINGS OF FACT

1.  For the period from September 2, 2004, to September 26, 
2007, the Veteran's residuals of lung cancer status post a 
right lower lobectomy were manifested by no more than FEV-1 
of 71 to 80 percent predicted, or Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.

2.  Since September 27, 2007, the Veteran's residuals of lung 
cancer status post a right lower lobectomy were manifested by 
no more than FEV-1 of 71 to 80 percent predicted and Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent.


CONCLUSIONS OF LAW

1.  From September 2, 2004, to September 26, 2007, the 
criteria for an initial rating higher than 10 percent for 
Veteran's residuals of lung cancer status post a right lower 
lobectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6844.

2.  Since September 27, 2007, the criteria for an initial 
rating higher than 10 percent for Veteran's residuals of lung 
cancer status post a right lower lobectomy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6844.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2008).

The Veteran contends that for the past few years, he has 
suffered from an increase in dizzy spells and shortness of 
breath due to the residuals of his lung cancer, warranting 
the next higher rating for his disability.

Respiratory disorders are evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6600 through 6817 and 6822 through 6847.  
Pursuant to 38 C.F.R. § 4.96(a), ratings under those 
diagnostic codes will not be combined with each other.  
Rather, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation 
to the next higher evaluation only where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.96(a).

The RO rated the Veteran's service-connected lung disorder as 
10 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6844, for post-surgical residuals of procedures such as 
lobectomy or pneumonectomy.  Under that code, a 10 percent 
rating is warranted when FEV-1 is 71 to 80 percent predicted, 
or FEV- 1/FVC is 71 to 80 percent, or DLCO (SB) is 66 to 80 
percent of predicted.  A 30 percent rating is warranted when 
FEV-1 is 56-70 percent predicted, or FEV-1/FVC is 56 to 70 
percent, or DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent rating is warranted when FEV-1 is 40 to 55 percent 
predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 
55 percent predicted, or maximum oxygen consumption is 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating requires FEV-1 less than 40 percent of predicted 
value; FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 
percent predicted, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2008).

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to 
clarify the use of pulmonary function tests.  71 Fed. Reg. 
52,459 (2006).  As revised, that regulation now mandates that 
when evaluating lung disorders based on pulmonary function 
testing, the post-bronchodilator results are to be used in 
applying the rating criteria, unless those results are poorer 
than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) 
(2008).  As the amendment to that regulation is effective 
only for those claims filed on and after October 6, 2006 
(almost two years after the Veteran filed his current claim), 
it would not be appropriate for the Board to apply those 
criteria to the Veteran's claim.

However, prior to the above amendment, post-bronchodilator 
findings were considered the standard in pulmonary assessment 
when rating claims under 38 C.F.R. § 4.97.  61 Fed. Reg. 
46,720, 46,723 (Sept. 5, 1996) (The results of testing 
following optimum therapy reflect the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.).

Private treatment records reflect that the Veteran was 
diagnosed with lung cancer and underwent a lobectomy of the 
right lower lobe in September 2002.  On February 2005 VA 
examination, the Veteran's lung cancer was determined to be 
related to his Agent Orange exposure while stationed in 
Vietnam.  On physical examination at that time, the Veteran 
reported that he had a nonproductive cough, fatigue, and 
shortness of breath on mild exertion that lasted five minutes 
on average.  He denied any fever, hemoptysis, night sweats, 
nocturnal dyspnea, chest pain, swelling, sleep apnea, or 
syncope.  There were no abnormal respiratory findings.  
Pulmonary function testing revealed FEV-1 as 70 percent, FEV-
1/FVC as 72 percent, and DLCO (SB) as 74 percent.  The 
diagnosis was mild obstructive ventilatory defect with air 
trapping and abnormal gas exchange.  The Veteran's decreased 
DLCO reflected loss of pulmonary capillary surface area.  The 
main problem associated with the Veteran's lung cancer was 
dyspnea, which the examiner concluded had significant effects 
on his employment.  He had problems with lifting and carrying 
things, and such acts aggravated his right side where he had 
surgery.  He had shortness of breath on the stairs of the 
ship and sometimes felt dizzy.  The condition was found to 
have no effect on the Veteran's ability to attend to daily 
functioning, such as feeding, bathing, and grooming; moderate 
effects on traveling, recreation, shopping, and chores; and 
severe effects on sports and exercise.  

The Veteran testified before the Board in June 2007, at which 
time he reported that he increasingly experienced dizzy 
spells and shortness of breath while completing his job 
duties.  He explained that, as a Merchant Marine, he was 
tasked with navigating the ship, loading the ship, and 
supervising the crew on deck.  He recalled times when he 
thought he would fall over while navigating due to a dizzy 
spell, or when he became short of breath walking up and down 
the flight of stairs.  He also testified that he would 
experience shortness of breath while resting at home.  He had 
not fallen, as he was able to catch hold of something when he 
felt dizzy.

In September 2007, the Veteran underwent a private pulmonary 
function test.  At that time, testing revealed the Veteran's 
FEV-1 as 83 percent and FEV-1/FVC as 70 percent.  While the 
Veteran also underwent DLCO testing, resulting in a DLCO of 
51 percent and a DLCO/VA of 57 percent, it is unclear to the 
Board whether either testing was DLCO (SB) testing, which is 
the required testing as codified under 38 C.F.R. § 4.97, DC 
6844.  The examiner concluded that there was a mild 
obstructive lung defect.  There was a moderate decrease in 
diffusing capacity.

In January 2008, the Board remanded the claim for a more 
current VA pulmonary function test.  However, as he had 
explained at his June 2007 hearing, due to his many months at 
sea as a Merchant Marine, he was unable to attend multiple 
examinations that had been established for that purpose.  In 
April 2008, he submitted correspondence stating that he was 
unable to attend the pending April and May examinations and 
provided a one month window in June and July 2008 when he 
would be available for an examination.  In August 2008, he 
telephoned the RO to explain that he would not be able to 
attend an August 2008 VA examination and requested that the 
examination be rescheduled.  In November 2008, the Veteran 
again did not attend his scheduled examination.  In March 
2009, the Veteran submitted a statement explaining that he 
was at sea for most of the year and had contacted the VA many 
times in order reschedule the examination.  He also stated 
that he had specifically undergone the September 2007 private 
pulmonary function testing for that reason, and requested the 
Board to base its decision on that examination.  The Board 
notes the Veteran's diligence in his attempts to reschedule 
the examinations around his work duties as a Merchant Marine.

Under DC 6844, a 30 percent rating is warranted when 
pulmonary function testing reveals FEV-1 of 56 to70 percent 
predicted, or FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 
56 to 65 percent predicted.  The Board find that the 
September 2007 private examination reflects a FEV-1/FVC of 70 
percent, which warrants the next higher rating of 30 percent, 
effective September 27, 2007, when the RO received the 
private pulmonary function test.  38 C.F.R. § 3.157(b)(2).  

With regard to whether the Veteran is entitled to a rating 
higher than 30 percent since September 27, 2007, the Board 
finds that he is not, as at no time during the pendency of 
the appeal has pulmonary function testing shown FEV-1 of 40 
to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit), to warrant a 60 percent rating.  While the DLCO/VA 
was 51 percent of predicted at the September 2007 private 
examination, VA uses the DLCO (SB) test to rate respiratory 
disabilities.  At that same examination, the DLCO was 57 
percent of predicted, which would also be within the range 
for a 30 percent rating.  38 C.F.R. § 4.97.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).
 
In this case, the Board finds that the Schedule is not 
inadequate.  The Veteran's schedular ratings contemplate the 
severity of the residuals of lung cancer.  38 C.F.R. § 4.1 
(2008).  Additionally, there is no evidence of 
hospitalization for the residuals of his lung cancer the 
recent past or marked interference with employment.  Rather, 
the Veteran has been shown to be employed and has been 
employed as a Merchant Marine throughout the appeal.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

In addition, the Board notes that an active cancer has not 
been shown during the pendency of the appeal, and thus a 
higher rating is not warranted based on any finding of active 
malignancy.  

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds 
that the weight of the credible evidence demonstrates the 
Veteran's residuals of lung cancer has not warranted an 
initial rating higher than 10 percent for the period from 
September 2, 2004, to September 26, 2007.  The weight of the 
credible evidence demonstrates that since September 27, 2007, 
the Veteran's residuals of lung cancer has continuously been 
30 percent disabling.  The Board has resolved all reasonable 
doubt in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

The Veteran's claim for an initial compensable rating for the 
residuals of lung cancer arises from his disagreement with 
the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, and 
afforded him a VA examination and multiple examinations that 
he was unable to attend.  The Board finds those actions have 
satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 








ORDER

An initial rating higher than 10 percent for the period from 
September 2, 2004, to September 26, 2007, is denied. 

Effective September 27, 2007, a rating of 30 percent, but no 
higher, for the residuals of lung cancer, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


